UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2011


MICHAEL E. KENNEDY,

                Plaintiff - Appellant,

          v.

LENDMARK FINANCIAL SERVICES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-02667-RDB)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se.       Brian L. Moffet,
Michael Vincent Ziccardi, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER
& HOLLANDER, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Edward    Kennedy    appeals        the    district    court’s

order    granting     Lendmark      Financial     Services,         Inc.’s   motion   to

dismiss Kennedy’s action alleging violations of the federal Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006),

the Maryland Fair Debt Collection Practices Act, Md. Code Ann.,

Bus. Reg. §§ 7-101 et seq.; Md. Code Ann., Com. Law §§ 14-201 et

seq. (LexisNexis 2005 & Supp. 2010), and Maryland common law.

We   have   reviewed       the   record     and   find    no        reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Kennedy    v.    Lendmark      Fin.   Servs.,      Inc.,     No.    1:10-cv-

02667-RDB    (D.    Md.     Sept.    15,   2011).        We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                           2